People v Parker (2017 NY Slip Op 08754)





People v Parker


2017 NY Slip Op 08754


Decided on December 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 14, 2017

107916

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vWELDON LEE PARKER, Appellant.

Calendar Date: October 24, 2017

Before: Lynch, J.P., Rose, Devine, Rumsey and Pritzker, JJ.


John Ferrara, Monticello, for appellant.
James R. Farrell, District Attorney, Monticello (Richard K. Caister Jr. of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 8, 2015, which revoked defendant's probation and imposed a sentence of imprisonment.
In January 2011, defendant was convicted in Ulster County upon a plea of guilty to grand larceny in the fourth degree and sentenced to a five-year period of probation. Probation supervision was transferred to Sullivan County in 2013. In late December 2014, defendant was charged with violating the conditions of probation after he was arrested for driving while intoxicated. At an appearance on January 22, 2015, defendant's attorney stated that defendant admitted the violation. County Court adjourned the matter through September 8, 2015, at which time the court revoked defendant's probation and sentenced him to 1 to 3 years in prison, the statutory minimum sentence for the underlying conviction (see Penal Law §§ 70.00 [2] [e]; [3] [b];
155.30). Defendant now appeals.
Defendant's sole contention is that his sentence is harsh and excessive. Inasmuch as defendant was released from prison and discharged from parole supervision in June 2017, his sentence is complete and any claims related to sentencing are moot (see generally People v Cancer, 132 AD3d 1019, 1020 [2015]).
Lynch, J.P., Rose, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.